Considering the Petition for Transfer to Disability Inactive Status filed by respondent, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Bernadette Lockett Thomas, Louisiana Bar Roll number 2145, be and she hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(B). Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
IT IS FURTHER ORDERED that the motion to seal filed by respondent be denied as moot. Pursuant to Supreme Court Rule XIX, § 16(C), "[p]roceedings for transfer to or from disability inactive status are confidential."